Case: 21-10623     Document: 00516269280         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       April 6, 2022
                                  No. 21-10623                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brian Henry Kincade,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:20-CR-290-24


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          A grand jury indicted Brian Henry Kincade on three counts of
   conspiring to dispense and distribute, or to possess with intent to dispense
   and distribute a controlled substance—specifically, hydrocodone (count 1),
   carisoprodol (count 2), and promethazine with codeine (count 3). It also


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10623      Document: 00516269280            Page: 2    Date Filed: 04/06/2022




                                      No. 21-10623


   indicted him on two counts of possessing with intent to distribute and
   dispense a controlled substance—hydrocodone (count 20) and carisoprodol
   (count 21)—while “aided and abetted by others.” Kincade unsuccessfully
   moved to dismiss these latter two counts on duplicity grounds, and he was
   later found guilty as charged on all five counts. The district court sentenced
   him to 200 months of imprisonment and three years of supervised release.
   Kincade challenges only the district court’s denial of his motion to dismiss.
          We review Kincade’s duplicity claim de novo. United States v. Sharpe,
   193 F.3d 852, 866 (5th Cir. 1999). “An indictment is duplicitous if it joins in
   a single count two or more distinct offenses.” Id. at 865 (internal quotation
   marks and citation omitted). “[O]ur task is not to review the evidence
   presented at trial to determine whether it would support charging several
   crimes rather than just one, but rather solely to assess whether the indictment
   itself can be read to charge only one violation in each count.” United States v.
   Mauskar, 557 F.3d 219, 225 (5th Cir. 2009) (internal quotation and citation
   omitted).
          Counts 20 and 21 were not duplicitous. Kincade contends that the
   duplicity in these counts results from the inclusion of the aiding and abetting
   allegation. His argument misunderstands the nature of aiding and abetting
   liability. “Aiding and abetting is not a separate offense, but it is an alternative
   charge in every indictment, whether explicit or implicit.” United States v.
   Neal, 951 F.2d 630, 633 (5th Cir. 1992). Because aiding and abetting is not a
   separate offense, there is no duplicity problem.
          The judgment is AFFIRMED.




                                           2